.
            OFFlCE      OF     THE       A-I-i-ORNEY   GENERAL      OF   TEXAS        I
                                              AUSTIN




    klonorabls C. li. Capnsss
    State Auditon and WfLeioncy                    I3spert
    Austin, TcSas




                 You si%ite the fo1
    this   Depttrtmnt        ‘of   the     quo8




                                                                 a priqmr   report.

                                                       t   to   offlce, t!l8 right




                 *Vh6  stttte~Doard of Water i3qim3crs
                 s~~~l.&eslgnate,   subjeot to approval
                 by the zf(pBernor, the rirst maa-3 at
                                                                                      .
                 Directors.   . e .(I
*Ln the record.6 af the Secretary of &ate
W~&WO   been unable to laoate any indica-
tion of *approval by the Governor*~ln thfs
matter*  We find that on Awgust lath, 1939,
the &3cretary of -sfnte~m3oe!lveiit&e fOl'lol+
ing letter:

                       = tAwglst   14, 1939

     'Qrr IT. L.,BeaucJxmp
     s%cr%tary of state
     Austtn, Texae



              *WC are enclosing the Oaths
     of Offloe of the Uir%otors of the
     irebb County ConserPatl.on au& LIecla-
     s;rtion Distriot in order mat joxa
     may &mm     (rartificratea of Come&s-
     sion to .thap~.
                        Your8 very truly
               c+)      AA7 .&Donald,   S%ar%tary,
                        .S$ate Daard of Isater
                        .i%uglnears.t

     "&l th% S&#'.dUt~ ilrf:~e8U&Pmp   l&&ld   w
letter to.--theeffeat tha~~~ef%me Comnd.5slo~s
could be+ssuedit    aoxald be ueootmary for each
of the gentlemen namd    to pay the statUtory
f&o0 cmcin        Jiw3..    :'~

     *~JIIhagust gad,   Asi,  the Seom'tPrj-of
Stat0 reaeioed..a~ eheok f&W $5.00 from 'one of
the Qareotor?a* of the Diotriut and Co~~~Iaeiona
wfme.iseued.8bq foll~~ac: ..

     "A a &ull*r&areilo’~t~xaa.   FCtur year teri.
      Ruben FkDatie.f3&arado,Taxas.~ Faur year term.
      John d.O~t&ern&uwi~,T~..      TWOyeaT farm.
      Teedosia Gutlerret,dr~~,iaredo,Feure.   Two year
           term.
      J.C.iQettsr, tSred~i.TeXa~.     tie year tm.

      Vhe above mentiomd    Xet'ters and the official
 O&.&S and C~RWLSS~~~~ constitut+the       entire record
 of this Isoard in the files of tile secretrrrg   of
state.  We shall gr%atly appr%Ciat% your Opin-
ion, or answ'ors, on the followillg questions:


“fl)    D&e  the fact that the appointments were
        not approved by the Governor make them
        of no effoott

’w      Does +approvul by the Governort, under pro-
        visions aUch as abore, aonstltute in fact
        appointment by the Governor to the %xt%nt
        that such appolntW%xts uould b!.3subfact to
        kmflrmat*on   by the senste*  '(rs abw0 in-
        ferredj there IS no r%cotd of Senate con-
        flrmation In this Ga~e)'~

.(3)    EP the answ%~ to questidsi Ad. ~..aTiovomz~ans
        that thbke DirWtorS    were.not legally qualZ-
        f$ed,to8hat%xfe~t,ifa&y,        would f&e Ocm-
        aitssions Issued vest in the persons n-d
        the r&$&s to those offloes or the rights                   .
        to entar.upon tRe dutieb of those efflceat

“(4)    If you zY.nd this Doard of Dlr%ctors   illegal-
        .ly holdfnl5 ~ffWe.,-do you firn~that. any er
        all iwmfracts .te'whieh thsy'tviayh*'been     i
        part.2are   bbtdhg   ujnm:th&   ?k&r$.ut,     a@ thpt::"
        any or aX1 of their~offloial       aots;aei 6ueW    !'
        rrecwlkgalt

*(a)    .y:ryz?u pina 'alta tdmse lnrW~%orS RaQ tea rl&lts             "
        to or of office new     they entitled to any tom-
        pqsatfon    or expmsas, for the p~ormanca          of
        ?,W ++%,es~$    ,they: offteeet,   ' '
              *u,i                            ...'.
“(6)    rf tlieywere-Got entitlarl w any or all such
        townsi%8may baya be+8 paia 'to 'fham us aomp%n-
        &&tiOn OF %lQ0ns0$, t3F.38Uch SWRS sLibj%Ot t0
        reowesy   ami if so up0n which offlaar or
        &my     tiC%he F&ate devolves +be duty of
        instituting    proaeedlngs   to r0cover't

 "(7)   In SeotloQ 4 Of t&3   samte Bfll It I.6 provide6
        fhht vaoancles on She Board of DZroators,
        by expiration of tom,   shall be fill-
       cd by the Board itself.    Is this psskbly
        ~eolf-perpetuating*  power, ahiah 'appears
        CQ he testad in t.ms Ihard, in ooafliot
       wltxl eny ~GonstitutloPal or statutory pro-
       tf6lonst

       "(8)   Is the provision for four-year tsrmfs
       of ofTIce for two of the five Diroofors, as
       .mded    fri that Bectioy&, consonant wL+h
       se&z3   33a of Artielc 101 of the Canstitu-


             The Issuanca of the ~codasions  to the BOaru lcem-
hors named by you oonstltntes an approval by fhe Governor of
the claeignation mcla by the State Eoard of Water Englmers.

            Them  is no precise form cf approval by the Govorn-
0; xv+ed'by    the Act. It rmerely makes neooesary a conscious,
intontlonol aof approving the designation of'tbe ax%nber~ by       .
the State Board of Xator Engineers, 'and oertainlp the act of
issuing the u~sslon6     to the desimted    IEW&U?F~ vmld bk most
cogent, and to our tin&s, concmslve    exlklenee or, t&o xucprlred
SP2w-l.

               Ue take your statement, to the efPect fhat th&
Yocret6ry    of State isfmed the oommiedone,   to she39 *at  the
fweretaty    .q State 1auSully attsstod the aomiselti     previous-
ly afgned    Iq t&e Gweri#r   a& atta&Wd   tie Btate*s seal.therc-
66, as be    ‘is,i$zqcdxW to do.
   :i
               tiotior~ 80, of Artiole   ti,.oS   the doi.&t~tioq   de-
Qmls     1                                                 _,-

              lAl1 oomluiasions t&all be 14 the name
       and by the aatlaority of ,we state of, Taae,
       malad  with the State's  seal, -eisprad by the
       6iwerncw f+ atteotsd by the seo??et&y of!
        state .Y



                *The (iwarnar &all o&s6ion      011 of-
        ficers except Oovern9r, menibeTe of CongR366,
        oiootsrs for Pr%d.d~nt SaiL Vice-Praeidont  OP
        the un3,teC States, imz%em3 of tbo Lq$slaturo
        mx.l mnic4pnl  orricors .*
iiollordm?c. :r. ca.vness- pqQ 65



     WblCb appoinwnt,          if mode during ite seesion,
     ah&all ba with the 4WWk3s arId aonssat Of twa-
     thirds of the Senate prosent.    If timde au&n&:
     the recess 0S the Souate, the said appointee,
     or eo* other per6on to iv.21 6uch YraatlGy~
     EJhaUbelumdluBtOd   to the sanatadnrlzlg the
     fh'6t   tan-6       Of   it6  Ci%6dQa.   Lf   lY?j%Gfed,
     soid   offloo   shall              beawn rsouat,
                              iatm3dAotel.y
     an6 th0 GOv%Fllop shall-, without    dQl&y, malte
     further aodaatiene,    until a oonffmat~oa'
     t.ebe plaaa8   but 6lwuld there be no confir-
     mttioa during the sesalfmof-:tll% Seuate, the
     GoYemor   6halZ not th%re&ft%r     cqtpoint 6Lllyper-
     606 tU f-f&l 6UOb~?&G6~O~ Who ht%S beea l%+jS3C3t-
     cd by t&e Senates but ntsg uppofnt maw3 other
     peEson to fill.tht3vacancy tlntfl     tha next
     cession or th% s%rrots or.antfl &ha magalzar
     cleotiOa to Sstd ~fif~~.shoul.d It ~ountw oc-
     cure A~o~atments     to rt~&uOtos fn oPflac6
     elaotlre by th0 g~ople &all       Only oontimm
     untdl the f&ret general eieotion tberee.fter.*


            it will be men this Sootion does aat puspart to
ttwndtmte the authetity 0f.a rewsa          appotntee, exaept in
the event.af a rejOot.&ap..by.rHus6l to aonfixm.          In  other
wor&s, Station 17, of Article XVI Op the Canstitation, de-
olarlug that %ll        oW1War6   tibhin the Stat0 ehall oontinu0
to  pWf0r0l  the dot&%6 Of th%ti Oa%%6         Until  th%fl' 6?X%%%t?6-
or. dial1 be duly quauiysd" , app~ee~to rea3at6 appo+nCeer,
6th the cbuzeptlmr.aEo+e        pd~tLOm3d~~s- fhst is','of am$x+
ion -of confirksafim by the s%¶aete.
                                          .N
          T&k6 point was before~this i30parfBuatIn the mat-
ter of tbo fontwe of Tom LLing, state Auditor, wherein we
holds

            *wmas'.you were epp0lafed during the re-
      Oeas of tha SelYrte~ aoainuted%o    the Benof@
      at its pras%nt 6%66&oa, rmd bJI that bOdy Pe-             '.
      Jimted, ~QU hare tom squarely into that part
      of' said sootion uTier%ti ft grmides    that 'if
      re$mted,    Sad  &f&O0  ahalf. %med%ately   bsCOS@
      vacant.‘"    (U-W)
.           -




                                    ,



              Tbc &xd.sion in iXmieon v. State, 61 s. w. (2)
    2pl7, lrrit of erroxy rcfumd, is portinont; Justice Jm.zgh,
    WgtaIg          tp%?   O~~~i&       sab!h

      t..
                      " wThe_langua@   *ii rejected said office
                  6haiXl.'lnmedS.atolybeco$Woacant,    and the
                  i3wemar   shall, Hthout    delay eke f'urthor
                  nowdxmt~ons untfl a conflnzati.on tak66
                 ~ph~~o;~.clearlp aa l?y necefssmy~irapLlca-                           _...-
                  iglOn'tieni%e f0 a nom+nee irhOf93conf3xni&lon
                ‘ha6  bean rsjooted by the sonatas,any right
                  &u+sver   to.ocmqky the 'office or to ais-
                  charge, after suoh re$mtion,      any of the
                  dut2.e~ theroof +a




              (4) Question                      (4) find.s its ans+r   fn what   aa have
    said fn the @vkt proe~                         psrragraphr            .




                ,@is .we wn6txy3    to moan that the swx=etory an6
    rrorquwr    roflerp*   to are~afflaerq df t>q Eoard as.suah,
    tml thiwef'o~~ that.mmbers      6f;tha Board may be and shoal&
    be aeleotad to %&3136 ,positio,us, am$ to that extent suah
    xikiaibcr
            seamtay      and nembar 'Treasuc~r woulU be entitled to
    the COj+UwitiOn      fixed by the l3Osrd.. This dX!tlC~dEiO~ is
    not 6ontrary to any publf~ pol.icp WhatX%y6r, beCau!+i 'the
    1egLslative fitit creates puhLlc policy, and It could not
    b-3 contrary to public policy to do the precia? thing ex-
    prcs~lg iautboriieed by tile Legi6sZaturs to be done..
LionOrablC   C.   Yi.   Ciwnoss   -   pg3   %




           But a6 to tho muager,             th2.s reasoning sill not ob-
tain, because the oana~or c0uld             not perforroq'function     as
uanager of the Bdard, but oould             perform managerial function6
wi*,.~e2s%Mt tO the~bI+nees    OF           aCt3.tities of the Boarit, un-
der th6jib;at,and if Was in this            eenae only that the Office
OS.jxu@gsr is creqteb.
        .'
             In OUF OpI3iLon.Bo. O-410 6e.hcld that hr. Jories, 6
~mfmber.oC the Eoa~%I.of.aU%?ctore~~~f, Texas Technologfc;il col-
 lege; ma zxot e53gzble'far &d~could'%bt         accept the position
 of m36Xdent      of ~tho ~6titutlOri by .olebtlon 0P the hoard of
 Ga.lch he 6as a,mmbe~;      tithough'he~had~fetiered     hi.13@sigua-
 tloa, ~@&ch; riew*er; hta h5t been aqc’epf;ita.~      Thc~tiecis~ffn
 wae &asad u$on the pI.lbli.5    polioy .&h&t ~6Z'OP~3.ce~'(euch 'a6 a
 mo~ber of the lmard~0f Direotor6 of the inetltut;lon)~6bo~xd
 no$..btJ:i3&101?ea tO'~,Ofi.t'iB aagrri6e~a6,'by"tho ‘selectftm     to
 an @M;cq    5S enqUim$nlf~      the electiiin By’the BcrSra.af vhiah
 ho va.e'a-siieaber; xatr qrieetras;~t..w3rt3ror3Ffaifitml.bq MSU~-
 ob aittmngly,       'thaf is, the BOaN ratSmbcr,  BfMrMAry      and th0
 Bow,@ ecr        Tr~sfnx~%r BhOt~Iflt'goeive.suoh oompensation a6
 'nay &-by0 been pmW%deU 'w the ‘BdariX, but the matiger could           '
 not reoeiire fees QT catspnsat~on uhatfepar -as su&h, if he i6
 at tm.3 mm     time a 5epiber br the hoard.


          (6) Ee do not deaa.it proper 'to ans66r this qie6-
tion, rurther timn to suggest, if' y0ur eXamzLnatfon6 shculd
6ho6 uhat you tahe t0 b6 .probably 6x1 improper os@mditure   or
u6e of fuude of the district, that you make &mm     6uch matter,
tomther tit41 the facts in your po66e6aiaa,~.to.thle Dopart;
want, to tha ena that wo pray oheok: Che ra%ttak+~~rmatters, and
take 6uob step6 a9 in the oginion or this Department are prop-
er and Isaful.


           (7) Ee know of w 5onf3titutiaaaJ.prevision forbtd-
 ding the prmieign of SWti;iqn.,4that vaoancios an the Uoard of
 M.reot0rs by cxplrrtt4on of term6 shall be filled by the Board
 itsalP.    Guch izraha,     w5 think, does not violate the prln-
  ciple that ths Le,gislat.ure may not abrogats its pomr   to legis-
  late or delegate to another that per,      since an over-all
  right of control neaessarilp   doOs coatinue tibh tha Legisla-
  ture not only to provide tho mathod of the seleatlfm of dirotA.-
  WY, but to control the a@mcy     in any way it think6 propor,   and
  ylv3* to abolish Ft.
           (8) Section 4 of the Act provides the tenure
of the first directors of the Board to bo 'one mmber     to
serve for one year, tvo members to servo for two years,
and two akembers to serve for rot3.r pears.' This, in 0~
opinion, is not in violation or Section 30a, or Article
XVI, of the Constitution.    It till be noted that Section
30~ deals specifically with the members of the *Board of
Regents OS the State University, and the boards of trus-
tees or managers of the eduastional, eleemosynary, and
peml lnstftutfons of the State;' but it further declares,
'&xl suuh boards as have been, or may hereafter be ostab-
lished by law, may bold their respective offices for the
term of sir yews,   one-third of the members of such Board
to be elected or appointed every two years in such mazmer
as the Iregislature may detemine.w     The language, 'such
boards as have been or my hereafter be established by
law@, embraces the Board under oOnsl.deration, but they
constitute maxLm   and not minima teuures.     In other
words, Section 30a is to be oensidercd In the nature of       ,
an exception to Section 30 pmscribing     a maximom tenure
as to those off'ices not otherwise fixed by the Conatitu-     .
tion.


                               Very truly yours